Citation Nr: 0018312	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  96-24 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from December 1963 to December 
1965.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, in which the RO granted service connection 
and assigned a 10 percent disability evaluation for the 
veteran's PTSD with an effective date of November 3, 1995.  
The veteran perfected an appeal from the December 1995 rating 
decision and during the pendency of the appeal, in a March 
1999 rating decision, the RO increased the veteran's 
disability evaluation to 30 percent with an effective date of 
November 3, 1995.  


REMAND

The veteran alleges that he is entitled to an initial 
disability evaluation in excess of 30 percent for his PTSD 
symptomatology.  As a disability may require re-evaluation in 
accordance with changes in a veteran's condition, it is 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  However, this is an original claim placed 
in appellate status by a notice of disagreement (NOD) taking 
exception to the initial rating award dated in December 1995.  
Accordingly, the veteran's claim must be deemed well grounded 
within the meaning of 38 U.S.C.A. § 5107(a), and VA has a 
duty to assist the veteran in the development of the facts 
pertinent to his claim.  See Fenderson v. West, 12 Vet. App. 
119, 127 (1999) (applying duty to assist under 38 U.S.C.A. 
§ 5107(a) to initial rating claims); cf. Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (increased rating claims).  Under 
these circumstances, VA must attempt to obtain all such 
medical evidence necessary to evaluate the severity of the 
veteran's disability from the effective date of service 
connection to the present.  Fenderson, supra., citing Goss v. 
Brown, 9 Vet. App. 109, 114 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 98 (1996); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  See also 38 C.F.R. § 4.2 (ratings to be assigned 
"in the light of the whole recorded history").  A review of 
the record reveals that additional development is required 
prior to further Board review of the veteran's appeal. 

The evidence of record establishes that the veteran has 
consistently received treatment for PTSD from November 1995 
through August 1998.  During this time, he has reported 
subjective complaints of being haunted by his experiences of 
hand to hand combat in Vietnam.  He has also reported 
intrusive thoughts and nightmares, episodes of "freezing" 
during an activity and losing track of time for up to five 
minutes, fear of emotional intimacy, history of alcohol 
abuse, difficulty with familial relationships, angry 
outbursts, hypervigilance, suspiciousness, fear of crowds, 
depression, anxiety, anti-social behaviors, and engaging in 
risky/dangerous/thrill seeking behavior, increased startle 
response, avoidance of crowds, and having difficulty with 
memory.  

Based on these subjective complaints and mental status 
examinations, examiners and physicians have concluded that 
the veteran's PTSD is objectively manifested by depression, 
anxiousness, chronic severe anxiety, insomnia, nightmares 
approximately two times per week, irritability, angry 
outbursts, increased startle response, hypervigilance, 
restricted affect, history of alcohol abuse, multiple 
marriages, fear of crowds, suspiciousness, isolation, and 
anti-social behaviors.   

In an August 1998 VA examination report, a VA examiner 
indicated the following:  

[w]ith specific regard to employability, 
given his difficulties dealing with 
stress as well as poor concentration due 
to problems with anxiety, I feel it is 
unlikely that he will be pursuing gainful 
employment in the near future.

Further, during an August 1998 VA social-industrial survey, 
the veteran indicated that he has not been employed since 
1991 when he was deemed unemployable by his employer.  The 
record contains an April 1997 letter from the veteran's 
employer indicating that he was entitled to receive a 
disability annuity, but the letter does not indicate the 
basis of the award. 

The Board concludes that while the evidence of record 
provides sufficient information regarding the current 
manifestations of the veteran's PTSD, the August 1998 VA 
opinion raises questions regarding the extent to which the 
veteran's PTSD interferes with his ability to maintain 
employment.  It is not clear from the opinion whether the 
veteran is currently unemployable as a result of stress and 
anxiety, or whether the veteran is unemployable as a result 
of his service-connected PTSD.  This is of particular concern 
with regard to the veteran's request for a higher disability 
evaluation, as both the old and new criteria for evaluating 
mental disorders under 38 C.F.R. § 4.130, Diagnostic Code 
(DC) 9411 (1999) are applicable to this case.  See 38 
U.S.C.A. § 5110(g) (West 1991) and Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  Should the objective evidence 
establish that the veteran is unemployable as a result of his 
PTSD, he may be entitled to a 100 percent disability 
evaluation under the former DC 9411 criteria.  See Johnson v. 
Brown, 7 Vet. App. 95 (1994).  As such, the Board concludes 
that this matter should be reviewed by an appropriate VA 
examiner for clarification regarding the extent to which the 
veteran's PTSD affects his employability. 

Finally, while this matter is in remand status, the veteran 
should be afforded a new VA psychiatric examination to 
determine the current level of impairment attributable to his 
service-connected PTSD. 

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
determine whether the veteran has 
received additional treatment for PTSD 
from VA or private healthcare providers 
since the August 1998 VA examination.  If 
so, the RO should obtain and associate 
with the claims file all outstanding 
treatment records which have not been 
previously obtained.

2.  The veteran should be afforded a VA 
psychiatric examination, for the purpose 
of assessing the degree of social and 
industrial impairment resulting from his 
service-connected PTSD.  Before examining 
the veteran, the examiner should 
carefully review the veteran's claims 
folder and a copy of this remand.  All 
indicated studies, to include 
psychological testing, if deemed 
appropriate by the examiner, should be 
performed.  The examiner should offer an 
opinion regarding the degree of 
functional impairment, if any, caused by 
PTSD, as opposed to any other psychiatric 
disorders found.  The examiner should 
attempt to quantify the degree of 
impairment in terms of the nomenclature 
set forth in the rating criteria (38 
C.F.R. § 4.130, Diagnostic Code 9411).  
The examiner should include in the 
diagnostic formulation an Axis V 
diagnosis (Global Assessment of 
Functioning score), and an explanation of 
what the assigned GAF score represents.  
The examiner should clarify the opinion 
regarding the veteran's employability in 
the August 1998 VA examination report and 
should indicate whether the veteran is 
currently unemployable solely due to his 
PTSD, or whether his unemployability is 
the result of other nonservice connected 
disorders.  The examiner should provide a 
detailed rationale for all opinions 
expressed. 

3.  Following completion of the above, 
the RO should determine whether the VA 
examination report complies with the 
previously stated instructions.  If not, 
the RO should take immediate corrective 
action.

4.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to a higher initial 
evaluation on the basis of all evidence 
of record.  If the benefit sought is not 
granted, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case and an 
opportunity to respond thereto before the 
record is returned to the Board for 
further appellate review.

The purpose of this REMAND is to further develop the 
veteran's claim and to obtain clarifying medical information.  
By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
However, no action is required of the veteran until he is 
further notified.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




